     WRIGHT, FINLAY & ZAK, LLP
 1
     Bradley T. Wibicki, Esq.
 2   Nevada Bar No. 11321
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV, 89117
 5   (702) 475-7967; Fax: (702) 946-1345
     knielson@wrightlegal.net
 6   Attorneys for Plaintiff, The Bank of New York Mellon Trust Company, National Association fka
 7   The Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A.,
     successor by merger to Bank One, National Association, as Trustee for Residential Asset
 8   Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2002-RS3
 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11
     THE BANK OF NEW YORK MELLON                      Case No.: 2:18-cv-00978-APG-CWH
12   TRUST COMPANY, NATIONAL
     ASSOCIATION FKA THE BANK OF NEW                  STIPULATION AND ORDER FOR
13   YORK TRUST COMPANY, N.A. AS                      EXTENSION OF TIME FOR BONY TO
14   SUCCESSOR TO JPMORGAN CHASE                      FILE REPLIES IN SUPPORT OF
     BANK N.A., SUCCESSOR BY MERGER TO                MOTION TO ALTER OR AMEND
15   BANK ONE, NATIONAL ASSOCIATION,                  JUDGMENT [ECF NO. 34] AND FOR
     AS TRUSTEE FOR RESIDENTIAL ASSET                 RECONSIDERATION PURSUANT TO
16   MORTGAGE PRODUCTS, INC.,                         FED. R. CIV. P. 59 AND 60 [ECF NO. 35]
17   MORTGAGE ASSET-BACKED PASS-
     THROUGH CERTIFICATES SERIES 2002-                (FIRST REQUEST)
18   RS3,
19
                   Plaintiff,
20
            vs.
21
     SFR INVESTMENTS POOL 1, LLC, a
22
     Nevada limited liability company; LEACH
23   JOHNSON SONG & GRUCHOW, LTD., a
     Nevada limited liability company; and
24   CANYON GATE MASTER ASSOCIATION,
     a Nevada non-profit corporation;
25
26                 Defendants.

27
28
 1          Plaintiff, The Bank of New York Mellon Trust Company, National Association fka The
 2   Bank of New York Trust Company, N.A. as successor to JPMorgan Chase Bank N.A.,
 3   successor by merger to Bank One, National Association, as Trustee for Residential Asset
 4   Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates Series 2002-RS3
 5   (“Plaintiff” or “BONY”), and Defendant, SFR Investments Pool 1, LLC (“SFR”) (collectively,
 6
     the “Parties”), by and through their respective attorneys of record, hereby stipulate and agree as
 7
     follows:
 8
            WHEREAS, on March 28, 2019, BONY filed a Motion to Alter or Amend Judgment
 9
     [ECF No. 34] and for Reconsideration Pursuant to Fed. R. Civ. P. 59 and 60 [ECF No. 34] (the
10
     “Motions”);
11
            WHEREAS, on April 11, 2019, BONY and Defendant, Canyon Gate Master
12
     Association (“Canyon Gate”), filed a Stipulation and [Proposed] Order for Extension of Time
13
     for Defendant Canyon Gate Master Association to File Response to The Bank of New York
14
     Mellon Trust Company’s Motion to Alter or Amend Judgment; and for Reconsideration
15
     Pursuant to Fed. R. Civ. P. 59 and 60 [ECF No. 37], wherein it was agreed that Canyon Gate
16
     shall have up to and until April 22, 2019 to file Responses to the Motions, and that BONY shall
17
     have up to and until May 6, 2019 to file Replies to Canyon Gate’s Responses;
18
            WHEREAS, on April 11, 2019, SFR filed Responses to the Motions [ECF Nos. 38 and
19
     39];
20
            WHEREAS, BONY’s Replies to SFR’s Responses are currently due on April 18, 2019;
21
            WHEREAS, in the interests of judicial economy and efficiency, the Parties agree that
22
     BONY shall have up to and until May 6, 2019 to file Replies to SFR’s Responses, the same date
23
     its Replies to Canyon Gates’s Responses are due;
24
            THEREFORE, based on the above:
25
            IT IS HEREBY STIPULATED AND AGREED that the deadline for BONY to file
26
     Replies to SFR’s Responses shall be continued from April 18, 2019 to May 6, 2019.
27
     ///
28
     ///
 1          This is the Parties’ first request for extension of the deadline for BONY to file Replies to
 2   SFR’s Responses. This request is not intended to cause any delay or prejudice to any party.
 3          IT IS SO STIPULATED AND AGREED.
 4
     DATED this 18th day of April, 2019.               DATED this 18th day of April, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                         KIM GILBERT EBRON
 6
 7
     /s/ Krista J. Nielson, Esq.                       /s/ Diana S. Ebron, Esq.
 8   Bradley T. Wibicki, Esq.                          Diana S. Ebron, Esq.
     Nevada Bar No. 11321                              Nevada Bar No. 10580
 9   Krista J. Nielson, Esq.                           Jacqueline A. Gilbert, Esq.
10   Nevada Bar No. 10698                              Nevada Bar No. 10593
     7785 W. Sahara Ave., Suite 200                    Karen L. Hanks, Esq.
11   Las Vegas, Nevada 89117                           Nevada Bar No. 9578
     Attorneys for Plaintiff, The Bank of New York     7625 Dean Martin Drive, Suite 110
12   Mellon Trust Company, National Association        Las Vegas, Nevada 89139
13   fka The Bank of New York Trust Company,           Attorneys for Defendant, SFR Investments Pool
     N.A. as successor to JPMorgan Chase Bank          1, LLC
14   N.A., successor by merger to Bank One,
     National Association, as Trustee for
15
     Residential Asset Mortgage Products, Inc.,
16   Mortgage Asset-Backed Pass-Through
     Certificates Series 2002-RS3
17
18               STIPULATION AND ORDER FOR EXTENSION OF TIME FOR
               BONY TO FILE REPLIES IN SUPPORT OF MOTION TO ALTER OR
19
               AMEND JUDGMENT [ECF NO. 34] AND FOR RECONSIDERATION
20                  PURSUANT TO FED. R. CIV. P. 59 AND 60 [ECF NO. 35]
                                    (FIRST REQUEST)
21                           Case No.: 2:18-cv-00978-APG-CWH
22
                                                 ORDER
23
            IT IS SO ORDERED.
24
     DATED this ____ day of ____________, 2019.
25
26                                                ___________________________________
27                                                UNITED
                                                  UNITED STATES
                                                          STATESMAGISTRATE      JUDGE
                                                                     DISTRICT JUDGE
                                                  Dated: April 19, 2019.
28
